DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.
 
Applicant’s response and amendments received June 15, 2022 are acknowledged.

Claims 2, 5-11, 13, 14, 17-19, 24, 28-31, and 35-93 have been canceled.
Claims 1, 3, and 20-23 have been amended.
Claims 1, 3, 4, 12, 15, 16, 20-23, 25-27, and 32-34 are pending in the instant application.
Claims 26 and 27 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed May 14, 2021.

Applicant’s election without traverse of the invention of group I, drawn to methods of administering IL-4R antagonists, and the species of antagonist as an antibody comprising the six CDRs of SEQ ID NOs:3-8 and no additional therapeutic agent in the reply filed on June 29, 2021 is acknowledged.

Claims 1, 3, 4, 12, 15, 16, 20-23, 25, and 32-34 are under examination in this office action.


Information Disclosure Statement
The IDS forms received 4/20/2022, 6/15/2022, 6/24/2022, and 7/30/2022 are acknowledged and the references cited therein have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejection of claims 1-4, 12, 15, 16, 25, 32-34, 65, 68, 71, 73, 81, and 88-93 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been rendered moot by applicant’s claim amendments received June 15, 2022 which adequately address the issues raised in the prior office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 1-4, 12, 15-17, 20-23, 25, 32-34, 65, 68, 71-73, 76-79, 81, and 88-93 under 35 U.S.C. 103 as being unpatentable over WO 2010/053751 in view of Wachholz et al. has been withdrawn.


Claims 1-4, 12, 15-17, 20-23, 25, 32-34, 65, 68, 71-73, 76-79, 81, and 88-93 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0356372 in view of Wachholz et al. has been withdrawn. 


Claims 1, 3, 4, 12, 15, 16, 20-23, 25, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072583 in view of US 2014/0356372 (of record) and in view of Wachholz et al. (of record).
The ‘583 document discloses administration of anti-IL-4R antibodies to patients having moderate to severe atopic dermatitis (see entire document, particularly the abstract and claims).  Such antibodies include those recited in the instant claims and are the sequences found in the commercially available antibody known as dupilumab (see particularly the enclosed sequence alignments as well as paragraph [051] and example 1 of the instant specification).   The ‘583 document teaches that atopic dermatitis is often associated (i.e. comorbid) with allergic rhinitis and asthma (see most particularly paragraph [0003]), and patients treated by the disclosed methods, including human patients in the working examples, had a reduction in both total and allergen-specific IgE as measured by immunoassays such as Phadiatop (see particularly paragraphs [0012], [0108], [0155-0164], example 12, and claim 176).  Subcutaneous antibody administration is disclosed (see for example paragraph [0199]), as are amounts of antibody drug including 200 mg and 300 mg (see for example paragraph [0206]) and dosing protocols including once per week and once every two weeks (see for example paragraph [0212]).  Notably, protocols wherein a high initial or loading dose such as 600 mg followed by maintenance doses of 300 mg are disclosed (see for example paragraphs [0212-0218]).  It is also disclosed that it is routine in the art to adjust dosing in order to best meet the needs of the patient (see particularly paragraph [0197]).  Measurement of IgE at greater than 0.35 kU/mL is disclosed (see for example paragraphs [0157], [0159], and [0166]).  These teachings differ from the instant claimed invention in that the specific allergen or allergens to which the treated patient is sensitized to, and therefore has IgE antibodies against, is not specified in contrast to the instant independent claim which recites a wide variety of common allergens such as birch, grass, and dust mite.
The ‘372 document discloses and claims methods of administering antibodies that bind the IL-4R for the purpose of treating and reducing the severity of allergic reactions (see entire document, particularly the abstract, claims, and paragraph [0004]).  Notably the antibodies disclosed by the ‘372 document match those recited in the instant claims and are the sequences found in the commercially available antibody known as dupilumab (see particularly sequence alignments previously provided as well as claim 7).  The claims indicate that such administrations are useful in inhibiting allergic reactions to a wide variety of structurally diverse allergens including dust, birch pollen, animal dander and mold (see for example claims 19 and 45, and paragraph [0026]).  It is disclosed that subjects given the recited anti-IL-4R antibody can have reductions in serum IgE of more than 50% as compared to the untreated patient (see particularly paragraphs [0006] and [0024]).  The anti-IL-4R antibodies are disclosed as being administered in a variety of routes including subcutaneous (see for example paragraphs [0054-0060]).  Numerous doses including 200 mg, 400 mg, and 600 mg (see for example paragraphs [0061-0062]) and time intervals between doses including weekly, biweekly, and monthly are also disclosed (see for example paragraphs [0027-0031]).  Notably, the ‘372 document teaches that “a subject in need thereof” upon whom the disclosed methods are practiced exhibit allergic responses when exposed to allergen (see particularly paragraph [0023]) and that allergic reactions encompass one or more signs and symptoms encompassing of rhinitis, asthma, and increased IgE production (total and/or allergen specific, see particularly paragraph [0025] as well as claims 12 and 14).  
Wachholz et al. disclose that allergen-specific IgE production is the central event in the pathogenesis of atopic disorders and that patients are routinely diagnosed as having allergy by measuring the titer of allergen-specific IgE in a patient’s serum (see entire document, particularly the abstract and introduction).  Further, it is disclosed that “IgE antibodies are the principle biological mediators of immediate hypersensitivity reactions including allergic asthma, rhinitis, urticaria, atopic dermatitis, and the majority of food allergic reactions” (see particularly the middle of the right column of page 189).  
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the treatment methods of the ‘583 document to include a step of measuring serum IgE.  Artisans would be motivated to do so given the importance of IgE in atopic disorders makes its measurement a routine part of treatment in the art as taught by Wachholz et al. and because measuring allergen-specific IgE would allow the artisans to use measured IgE as a biomarker to see if therapy with anti-IL4R antibodies was working as both the ‘583 and ‘372 documents teach that IgE levels are expected to fall, even in hard to treat cases as is explicitly taught by the ‘583 reference (see most particularly paragraphs [0006] and [0107-0110]).  Note also that even if patient population were not explicitly taught as being comorbid by the ‘583 and ‘372 documents, the fact that anti-IL4R antibodies could be used to treat asthma, atopic dermatitis, and allergic rhinitis separately reasonably suggests that the same would apply if one or more was present.  Artisans would have a reasonable expectation of success in doing so as the ‘583 document discloses that patients having atopic dermatitis and high levels of allergen specific IgE responded favorably to anti-IL-4R antibody administration including a decrease in IgE, and IgE is a principle biological mediator in atopic disorders including asthma, rhinitis, and atopic dermatitis as taught by Wachholz et al.      
It is noted that not all of the specific doses and time intervals as recited in some claims appear to be explicitly disclosed in combination with one another in the cited art.  The courts have long ruled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) as well as MPEP 2144.05.  Additionally, it is routine in the art to alter dosage to best meet patient needs and the amount of drug as well as the time interval between doses reasonably are results effective variables subject to routine optimization wherein the variables are the mass of drug and time interval and the result is successful treatment of disorder in question.  Given the use of the same drug (dupilumab) in the same patient population (allergy patients) in the instant claims as is disclosed in the prior art, determining the best doses and timing to treat those clinical disorders is obvious and routine.  Indeed, the ‘583 document explicitly indicates that such alterations are well within the skill of the ordinary artisan as per paragraph [0197].  

Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.  Applicant argues on many grounds.  Applicant begins by arguing that the claimed methods recite treating comorbid patients, alleges that such patients are considered to be difficult to treat, and that the art is unpredictable because expected results when administering an anti-IgE antibody were not observed.  
These arguments are not persuasive.  As set forth in the rejection, the art recognizes and administered anti-IL4R antibodies to comorbid patients, with human clinical trial data demonstrating efficacy being disclosed in the ‘583 document.  Given that the cited art discloses successful administration of anti-IL-4R antibodies to treat to severe atopic dermatitis and severe asthma patients, applicant’s assertions concerning unpredictability are not persuasive as applicants evidence uses a completely different drug than that which is required by the instant claims.  Applicant is reminded that the standard is a reasonable expectation of success, not a guarantee, and given the positive data disclosed by both the ‘583 and ‘372 documents which actually administered the same anti-IL4R antibodies as found in the instant claims such data reasonably is of greater probative value than that proffered by applicant which utilizes a completely different pharmaceutical drug.    


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The rejection of claims 1-4, 12, 15-17, 20-23, 25, 32-34, 65, 68, 71-73, 76-79, 81, and 88-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,392,439 in view of Wachholz et al. has been withdrawn in view of applicant’s claim amendments received June 15, 2022.
Specifically, the issued claims require administration to a patient suffering from a food allergen and none of the allergens positively recited in claim 1 as presently amended reasonably are food allergens.  


Claims 1, 3, 4, 12, 15, 16, 20-23, 25, and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,669,341 in view of US 2014/0072583 in view of US 2014/0356372 (of record) and in view of Wachholz et al. (of record)
The issued claims recite administering an antibody which contains the same CDRs (issued claim 1) the same variable domains (issued claim 12) or the entire dupilumab antibody (claim 13) to a patient for the purpose of enhancing the efficacy and/or safety of an allergen-specific immunotherapy (SIT) regimen.  It should be pointed out that the purpose of SIT is to reduce the responsiveness of a patient to an allergen, and this is caused by allergen-specific IgE levels decreasing over the course of the SIT protocol.  Timing limitations concerning when the anti-IL-4R antibody is administered as well as administration in combination with additional therapeutic agents are claimed (see particularly issued claims 4-6 and 9).  Subcutaneous administration, as well as administration to patients suffering from food, pollen, mold, and animal dander allergies are all claimed (see for example issued claims 7, 8, and 14, and 19). Note that while the instant application and issued patent appear to have no inventor in common, both appear to be commonly assigned to Regeneron Pharmaceuticals, Inc.   
The teachings of the ‘341 patent have been disclosed above and differ from the instant claimed invention in that the issued methods do not explicitly require the step of measuring allergen-specific IgE, and the dose and timing limitations as recited in the instant claims are not explicitly disclosed. 
The ‘583 document discloses administration of anti-IL-4R antibodies to patients having moderate to severe atopic dermatitis (see entire document, particularly the abstract and claims).  Such antibodies include those recited in the instant claims and are the sequences found in the commercially available antibody known as dupilumab (see particularly the enclosed sequence alignments as well as paragraph [051] and example 1 of the instant specification).   The ‘583 document teaches that atopic dermatitis is often associated (i.e. comorbid) with allergic rhinitis and asthma (see most particularly paragraph [0003]), and patients treated by the disclosed methods, including human patients in the working examples, had a reduction in both total and allergen-specific IgE as measured by immunoassays such as Phadiatop (see particularly paragraphs [0012], [0108], [0155-0164], example 12, and claim 176).  Subcutaneous antibody administration is disclosed (see for example paragraph [0199]), as are amounts of antibody drug including 200 mg and 300 mg (see for example paragraph [0206]) and dosing protocols including once per week and once every two weeks (see for example paragraph [0212]).  Notably, protocols wherein a high initial or loading dose such as 600 mg followed by maintenance doses of 300 mg are disclosed (see for example paragraphs [0212-0218]).  It is also disclosed that it is routine in the art to adjust dosing in order to best meet the needs of the patient (see particularly paragraph [0197]).  Measurement of IgE at greater than 0.35 kU/mL is disclosed (see for example paragraphs [0157], [0159], and [0166]).  
The ‘372 document discloses and claims methods of administering antibodies that bind the IL-4R for the purpose of treating and reducing the severity of allergic reactions (see entire document, particularly the abstract, claims, and paragraph [0004]).  Notably the antibodies disclosed by the ‘372 document match those recited in the instant claims and are the sequences found in the commercially available antibody known as dupilumab (see particularly sequence alignments previously provided as well as claim 7).  The claims indicate that such administrations are useful in inhibiting allergic reactions to a wide variety of structurally diverse allergens including dust, birch pollen, animal dander and mold (see for example claims 19 and 45, and paragraph [0026]).  It is disclosed that subjects given the recited anti-IL-4R antibody can have reductions in serum IgE of more than 50% as compared to the untreated patient (see particularly paragraphs [0006] and [0024]).  The anti-IL-4R antibodies are disclosed as being administered in a variety of routes including subcutaneous (see for example paragraphs [0054-0060]).  Numerous doses including 200 mg, 400 mg, and 600 mg (see for example paragraphs [0061-0062]) and time intervals between doses including weekly, biweekly, and monthly are also disclosed (see for example paragraphs [0027-0031]).  Notably, the ‘372 document teaches that “a subject in need thereof” upon whom the disclosed methods are practiced exhibit allergic responses when exposed to allergen (see particularly paragraph [0023]) and that allergic reactions encompass one or more signs and symptoms encompassing of rhinitis, asthma, and increased IgE production (total and/or allergen specific, see particularly paragraph [0025] as well as claims 12 and 14).  
Wachholz et al. disclose that allergen-specific IgE production is the central event in the pathogenesis of atopic disorders and that patients are routinely diagnosed as having allergy by measuring the titer of allergen-specific IgE in a patient’s serum (see entire document, particularly the abstract and introduction).  Further, it is disclosed that “IgE antibodies are the principle biological mediators of immediate hypersensitivity reactions including allergic asthma, rhinitis, urticaria, atopic dermatitis, and the majority of food allergic reactions” (see particularly the middle of the right column of page 189).  
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the treatment methods of the ‘341 patent to include a step of measuring serum IgE.  Artisans would be motivated to do so given the importance of IgE in atopic disorders makes its measurement a routine part of treatment in the art as taught by Wachholz et al. and because measuring allergen-specific IgE would allow the artisans to use measured IgE as a biomarker to see if therapy with anti-IL4R antibodies was working as both the ‘583 and ‘372 documents teach that IgE levels are expected to fall, even in hard to treat cases as is explicitly taught by the ‘583 reference (see most particularly paragraphs [0006] and [0107-0110]).  It should also be noted that a diminution in allergen specific IgE so as to induce allergen non-responsiveness is the purpose for practicing SIT as explained supra.  Note also that even if patient population were not explicitly taught as being comorbid by the ‘583 and ‘372 documents, the fact that anti-IL4R antibodies could be used to treat asthma, atopic dermatitis, and allergic rhinitis separately reasonably suggests that the same would apply if one or more was present.  Artisans would have a reasonable expectation of success in doing so as the ‘583 document discloses that patients having atopic dermatitis and high levels of allergen specific IgE responded favorably to anti-IL-4R antibody administration including a decrease in IgE, and IgE is a principle biological mediator in atopic disorders including asthma, rhinitis, and atopic dermatitis as taught by Wachholz et al.      
It is noted that not all of the specific doses and time intervals as recited in some claims appear to be explicitly disclosed in combination with one another in the cited art.  The courts have long ruled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) as well as MPEP 2144.05.  Additionally, it is routine in the art to alter dosage to best meet patient needs and the amount of drug as well as the time interval between doses reasonably are results effective variables subject to routine optimization wherein the variables are the mass of drug and time interval and the result is successful treatment of disorder in question.  Given the use of the same drug (dupilumab) in the same patient population (allergy patients) in the instant claims as is disclosed in the prior art, determining the best doses and timing to treat those clinical disorders is obvious and routine.  Indeed, the ‘583 document explicitly indicates that such alterations are well within the skill of the ordinary artisan as per paragraph [0197].  


Claims 1, 3, 4, 12, 15, 16, 20-23, 25, and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 9,290,574 in view of US 2014/0072583 in view of US 2014/0356372 (of record) and in view of Wachholz et al. (of record).
The issued claims recite administering an antibody which contains the same CDRs (issued claim 10) the same variable domains (issued claim 11) or the entire dupilumab antibody (claims 12, 13, and 28) to a patient for the purpose of treating or ameliorating eosinophilic esophagitis.  Such treatments are recited as reducing the level of allergen-specific IgE (issued claims 6, 21, and 31).  Notably, patients upon whom the issued administration methods are practiced are recited as having allergies to food allergens as well a dust, pollen and mold (see for example issued claims 3, 4, 17, 18, 36, and 37).  Such patients are also recited as having asthma, atopic dermatitis, allergic rhinitis and allergic conjunctivitis (i.e. they are comorbid see issued claims 15 and 30 in particular).  Note that while the instant application and issued patent appear to have no inventor in common, both appear to be commonly assigned to Regeneron Pharmaceuticals, Inc.   
The teachings of the ‘574 patent have been disclosed above and differ from the instant claimed invention in that the issued methods do not explicitly require the step of measuring allergen-specific IgE, and the dose and timing limitations as recited in the instant claims are not explicitly disclosed. 
The ‘583 document discloses administration of anti-IL-4R antibodies to patients having moderate to severe atopic dermatitis (see entire document, particularly the abstract and claims).  Such antibodies include those recited in the instant claims and are the sequences found in the commercially available antibody known as dupilumab (see particularly the enclosed sequence alignments as well as paragraph [051] and example 1 of the instant specification).   The ‘583 document teaches that atopic dermatitis is often associated (i.e. comorbid) with allergic rhinitis and asthma (see most particularly paragraph [0003]), and patients treated by the disclosed methods, including human patients in the working examples, had a reduction in both total and allergen-specific IgE as measured by immunoassays such as Phadiatop (see particularly paragraphs [0012], [0108], [0155-0164], example 12, and claim 176).  Subcutaneous antibody administration is disclosed (see for example paragraph [0199]), as are amounts of antibody drug including 200 mg and 300 mg (see for example paragraph [0206]) and dosing protocols including once per week and once every two weeks (see for example paragraph [0212]).  Notably, protocols wherein a high initial or loading dose such as 600 mg followed by maintenance doses of 300 mg are disclosed (see for example paragraphs [0212-0218]).  It is also disclosed that it is routine in the art to adjust dosing in order to best meet the needs of the patient (see particularly paragraph [0197]).  Measurement of IgE at greater than 0.35 kU/mL is disclosed (see for example paragraphs [0157], [0159], and [0166]).  
The ‘372 document discloses and claims methods of administering antibodies that bind the IL-4R for the purpose of treating and reducing the severity of allergic reactions (see entire document, particularly the abstract, claims, and paragraph [0004]).  Notably the antibodies disclosed by the ‘372 document match those recited in the instant claims and are the sequences found in the commercially available antibody known as dupilumab (see particularly sequence alignments previously provided as well as claim 7).  The claims indicate that such administrations are useful in inhibiting allergic reactions to a wide variety of structurally diverse allergens including dust, birch pollen, animal dander and mold (see for example claims 19 and 45, and paragraph [0026]).  It is disclosed that subjects given the recited anti-IL-4R antibody can have reductions in serum IgE of more than 50% as compared to the untreated patient (see particularly paragraphs [0006] and [0024]).  The anti-IL-4R antibodies are disclosed as being administered in a variety of routes including subcutaneous (see for example paragraphs [0054-0060]).  Numerous doses including 200 mg, 400 mg, and 600 mg (see for example paragraphs [0061-0062]) and time intervals between doses including weekly, biweekly, and monthly are also disclosed (see for example paragraphs [0027-0031]).  Notably, the ‘372 document teaches that “a subject in need thereof” upon whom the disclosed methods are practiced exhibit allergic responses when exposed to allergen (see particularly paragraph [0023]) and that allergic reactions encompass one or more signs and symptoms encompassing of rhinitis, asthma, and increased IgE production (total and/or allergen specific, see particularly paragraph [0025] as well as claims 12 and 14).  
Wachholz et al. disclose that allergen-specific IgE production is the central event in the pathogenesis of atopic disorders and that patients are routinely diagnosed as having allergy by measuring the titer of allergen-specific IgE in a patient’s serum (see entire document, particularly the abstract and introduction).  Further, it is disclosed that “IgE antibodies are the principle biological mediators of immediate hypersensitivity reactions including allergic asthma, rhinitis, urticaria, atopic dermatitis, and the majority of food allergic reactions” (see particularly the middle of the right column of page 189).  
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the treatment methods of the ‘574 patent to include a step of measuring serum IgE.  Indeed, issued claims 5, 6, 20, 21 and 6 explicitly claim that the biomarker IgE will decrease subsequent to administration of an anti-IL4R antibody and the most reasonably way to ascertain if a biomarker is or is not being altered in the expected manner (in the instant case decreased) is to actually measure it even if the issued claims never require an explicit step of measuring a biomarker to see if the recited intended results actually occur.  Artisans would further be motivated to do so given the importance of IgE in atopic disorders makes its measurement a routine part of treatment in the art as taught by Wachholz et al. and because measuring allergen-specific IgE would allow the artisans to use measured IgE as a biomarker to see if therapy with anti-IL4R antibodies was working as both the ‘583 and ‘372 documents teach that IgE levels are expected to fall, even in hard to treat cases as is explicitly taught by the ‘583 reference (see most particularly paragraphs [0006] and [0107-0110]).  Note also that even if patient population were not explicitly taught as being comorbid by the ‘583 and ‘372 documents, the fact that anti-IL4R antibodies could be used to treat asthma, atopic dermatitis, and allergic rhinitis separately reasonably suggests that the same would apply if one or more was present.  Artisans would have a reasonable expectation of success in doing so as the ‘583 document discloses that patients having atopic dermatitis and high levels of allergen specific IgE responded favorably to anti-IL-4R antibody administration including a decrease in IgE, and IgE is a principle biological mediator in atopic disorders including asthma, rhinitis, and atopic dermatitis as taught by Wachholz et al.      
It is noted that not all of the specific doses and time intervals as recited in some claims appear to be explicitly disclosed in combination with one another in the cited art.  The courts have long ruled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) as well as MPEP 2144.05.  Additionally, it is routine in the art to alter dosage to best meet patient needs and the amount of drug as well as the time interval between doses reasonably are results effective variables subject to routine optimization wherein the variables are the mass of drug and time interval and the result is successful treatment of disorder in question.  Given the use of the same drug (dupilumab) in the same patient population (allergy patients) in the instant claims as is disclosed in the prior art, determining the best doses and timing to treat those clinical disorders is obvious and routine.  Indeed, the ‘583 document explicitly indicates that such alterations are well within the skill of the ordinary artisan as per paragraph [0197].  


Claims 1, 3, 4, 12, 15, 16, 20-23, 25, and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,053,309 in view of US 2014/0072583 in view of US 2014/0356372 (of record) and in view of Wachholz et al. (of record).
The issued claims recite administering an antibody which contains the same variable domains as recited in the instant claims, and note that these VH and VL sequences are those of dupilumab and thus any antibody having the recited variable domain reasonably is a bioequivalent of dupilumab, and issued claim 21 even recites that the administered antibody is dupilumab or a bioequivalent thereof.  The purpose of such an administration is to treat a patient having eosinophilic esophagitis.  Such patients are also recited as having comorbid food allergies, allergic rhinitis, asthma, and other IgE-mediated disorders (see issued claim 4).  The patients treated by the issued method claims are also recited as having a high level of allergen specific IgE (see claim 5), and as having the anti-IL-4R antibody administered subcutaneously (claim 22).  The issued claims recite doses wherein a high loading amount of 600 mg is followed by subsequent doses at 300 mg, with the time interval between doses recited as being weekly, biweekly, and monthly (see for example claims 7-14).  Note that while the instant application and issued patent appear to have no inventor in common, both appear to be commonly assigned to Regeneron Pharmaceuticals, Inc.   
The teachings of the ‘309 patent have been disclosed above and differ from the instant claimed invention in that the issued methods do not explicitly require the step of measuring allergen-specific IgE, and all of the dose and timing limitations as recited in the instant claims are not explicitly disclosed. 
The ‘583 document discloses administration of anti-IL-4R antibodies to patients having moderate to severe atopic dermatitis (see entire document, particularly the abstract and claims).  Such antibodies include those recited in the instant claims and are the sequences found in the commercially available antibody known as dupilumab (see particularly the enclosed sequence alignments as well as paragraph [051] and example 1 of the instant specification).   The ‘583 document teaches that atopic dermatitis is often associated (i.e. comorbid) with allergic rhinitis and asthma (see most particularly paragraph [0003]), and patients treated by the disclosed methods, including human patients in the working examples, had a reduction in both total and allergen-specific IgE as measured by immunoassays such as Phadiatop (see particularly paragraphs [0012], [0108], [0155-0164], example 12, and claim 176).  Subcutaneous antibody administration is disclosed (see for example paragraph [0199]), as are amounts of antibody drug including 200 mg and 300 mg (see for example paragraph [0206]) and dosing protocols including once per week and once every two weeks (see for example paragraph [0212]).  Notably, protocols wherein a high initial or loading dose such as 600 mg followed by maintenance doses of 300 mg are disclosed (see for example paragraphs [0212-0218]).  It is also disclosed that it is routine in the art to adjust dosing in order to best meet the needs of the patient (see particularly paragraph [0197]).  Measurement of IgE at greater than 0.35 kU/mL is disclosed (see for example paragraphs [0157], [0159], and [0166]).  
The ‘372 document discloses and claims methods of administering antibodies that bind the IL-4R for the purpose of treating and reducing the severity of allergic reactions (see entire document, particularly the abstract, claims, and paragraph [0004]).  Notably the antibodies disclosed by the ‘372 document match those recited in the instant claims and are the sequences found in the commercially available antibody known as dupilumab (see particularly sequence alignments previously provided as well as claim 7).  The claims indicate that such administrations are useful in inhibiting allergic reactions to a wide variety of structurally diverse allergens including dust, birch pollen, animal dander and mold (see for example claims 19 and 45, and paragraph [0026]).  It is disclosed that subjects given the recited anti-IL-4R antibody can have reductions in serum IgE of more than 50% as compared to the untreated patient (see particularly paragraphs [0006] and [0024]).  The anti-IL-4R antibodies are disclosed as being administered in a variety of routes including subcutaneous (see for example paragraphs [0054-0060]).  Numerous doses including 200 mg, 400 mg, and 600 mg (see for example paragraphs [0061-0062]) and time intervals between doses including weekly, biweekly, and monthly are also disclosed (see for example paragraphs [0027-0031]).  Notably, the ‘372 document teaches that “a subject in need thereof” upon whom the disclosed methods are practiced exhibit allergic responses when exposed to allergen (see particularly paragraph [0023]) and that allergic reactions encompass one or more signs and symptoms encompassing of rhinitis, asthma, and increased IgE production (total and/or allergen specific, see particularly paragraph [0025] as well as claims 12 and 14).  
Wachholz et al. disclose that allergen-specific IgE production is the central event in the pathogenesis of atopic disorders and that patients are routinely diagnosed as having allergy by measuring the titer of allergen-specific IgE in a patient’s serum (see entire document, particularly the abstract and introduction).  Further, it is disclosed that “IgE antibodies are the principle biological mediators of immediate hypersensitivity reactions including allergic asthma, rhinitis, urticaria, atopic dermatitis, and the majority of food allergic reactions” (see particularly the middle of the right column of page 189).  
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the treatment methods of the ‘309 patent to include a step of measuring serum IgE.  Indeed, issued claims 5 explicitly recites that the patient being treated has elevated IgE yet there is no explicit requirement in the claim that the biomarker is actually measured rather than say simply looking at a patient’s medical history and prior lab tests, even though the most obvious way to ascertain if the patient actually has an elevated IgE biomarker is to simply have the practitioner actually measure it.  Artisans would further be motivated to do so given the importance of IgE in atopic disorders makes its measurement a routine part of treatment in the art as taught by Wachholz et al. and because measuring allergen-specific IgE would allow the artisans to use measured IgE as a biomarker to see if therapy with anti-IL4R antibodies was working as both the ‘583 and ‘372 documents teach that IgE levels are expected to fall, even in hard to treat cases as is explicitly taught by the ‘583 reference (see most particularly paragraphs [0006] and [0107-0110]).  Note also that even if patient population were not explicitly taught as being comorbid by the ‘583 and ‘372 documents, the fact that anti-IL4R antibodies could be used to treat asthma, atopic dermatitis, and allergic rhinitis separately reasonably suggests that the same would apply if one or more was present.  Artisans would have a reasonable expectation of success in doing so as the ‘583 document discloses that patients having atopic dermatitis and high levels of allergen specific IgE responded favorably to anti-IL-4R antibody administration including a decrease in IgE, and IgE is a principle biological mediator in atopic disorders including asthma, rhinitis, and atopic dermatitis as taught by Wachholz et al.      
It is noted that not all of the specific doses and time intervals as recited in some claims appear to be explicitly disclosed in combination with one another in the cited art.  The courts have long ruled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) as well as MPEP 2144.05.  Additionally, it is routine in the art to alter dosage to best meet patient needs and the amount of drug as well as the time interval between doses reasonably are results effective variables subject to routine optimization wherein the variables are the mass of drug and time interval and the result is successful treatment of disorder in question.  Given the use of the same drug (dupilumab) in the same patient population (allergy patients) in the instant claims as is disclosed in the prior art, determining the best doses and timing to treat those clinical disorders is obvious and routine.  Indeed, the ‘583 document explicitly indicates that such alterations are well within the skill of the ordinary artisan as per paragraph [0197].  


Claims 1, 3, 4, 12, 15, 16, 20-23, 25, and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-57 of U.S. Patent No. 10,485,844 in view of US 2014/0072583 in view of US 2014/0356372 (of record) and in view of Wachholz et al. (of record).
The issued claims recite administering an antibody which contains the same CDR sequences (see for example issued claims 1 and 30), the same VH and VL domains (see for example issued claims 27 and 39) or the entire dupilumab antibody (issued claims 28, 29, 40, and 41) for the purpose of treating the IgE-mediated disorder atopic dermatitis.  The patients treated by the issued methods are recited as also having (i.e. comorbid) allergic rhinitis, asthma, seasonal allergies, and other IgE-mediated disorders (see issued claims 2 and 30).  The patients treated by the issued method claims are recited as having the anti-IL-4R antibody administered subcutaneously (see for example issued claims 18 and 49).  The issued claims recite doses wherein a high loading amount of 600 mg is followed by subsequent doses at 300 mg, with the time interval between doses recited as being weekly, biweekly, and monthly (see for example claims 7-14).  Note that while the instant application and issued patent appear to have no inventor in common, both appear to be commonly assigned to Regeneron Pharmaceuticals, Inc.   
The teachings of the ‘844 patent have been disclosed above and differ from the instant claimed invention in that the issued methods do not explicitly require the step of measuring allergen-specific IgE, and the dose and timing limitations as recited in the instant claims are not explicitly disclosed. 
The ‘583 document discloses administration of anti-IL-4R antibodies to patients having moderate to severe atopic dermatitis (see entire document, particularly the abstract and claims).  Such antibodies include those recited in the instant claims and are the sequences found in the commercially available antibody known as dupilumab (see particularly the enclosed sequence alignments as well as paragraph [051] and example 1 of the instant specification).   The ‘583 document teaches that atopic dermatitis is often associated (i.e. comorbid) with allergic rhinitis and asthma (see most particularly paragraph [0003]), and patients treated by the disclosed methods, including human patients in the working examples, had a reduction in both total and allergen-specific IgE as measured by immunoassays such as Phadiatop (see particularly paragraphs [0012], [0108], [0155-0164], example 12, and claim 176).  Subcutaneous antibody administration is disclosed (see for example paragraph [0199]), as are amounts of antibody drug including 200 mg and 300 mg (see for example paragraph [0206]) and dosing protocols including once per week and once every two weeks (see for example paragraph [0212]).  Notably, protocols wherein a high initial or loading dose such as 600 mg followed by maintenance doses of 300 mg are disclosed (see for example paragraphs [0212-0218]).  It is also disclosed that it is routine in the art to adjust dosing in order to best meet the needs of the patient (see particularly paragraph [0197]).  Measurement of IgE at greater than 0.35 kU/mL is disclosed (see for example paragraphs [0157], [0159], and [0166]).  
The ‘372 document discloses and claims methods of administering antibodies that bind the IL-4R for the purpose of treating and reducing the severity of allergic reactions (see entire document, particularly the abstract, claims, and paragraph [0004]).  Notably the antibodies disclosed by the ‘372 document match those recited in the instant claims and are the sequences found in the commercially available antibody known as dupilumab (see particularly sequence alignments previously provided as well as claim 7).  The claims indicate that such administrations are useful in inhibiting allergic reactions to a wide variety of structurally diverse allergens including dust, birch pollen, animal dander and mold (see for example claims 19 and 45, and paragraph [0026]).  It is disclosed that subjects given the recited anti-IL-4R antibody can have reductions in serum IgE of more than 50% as compared to the untreated patient (see particularly paragraphs [0006] and [0024]).  The anti-IL-4R antibodies are disclosed as being administered in a variety of routes including subcutaneous (see for example paragraphs [0054-0060]).  Numerous doses including 200 mg, 400 mg, and 600 mg (see for example paragraphs [0061-0062]) and time intervals between doses including weekly, biweekly, and monthly are also disclosed (see for example paragraphs [0027-0031]).  Notably, the ‘372 document teaches that “a subject in need thereof” upon whom the disclosed methods are practiced exhibit allergic responses when exposed to allergen (see particularly paragraph [0023]) and that allergic reactions encompass one or more signs and symptoms encompassing of rhinitis, asthma, and increased IgE production (total and/or allergen specific, see particularly paragraph [0025] as well as claims 12 and 14).  
Wachholz et al. disclose that allergen-specific IgE production is the central event in the pathogenesis of atopic disorders and that patients are routinely diagnosed as having allergy by measuring the titer of allergen-specific IgE in a patient’s serum (see entire document, particularly the abstract and introduction).  Further, it is disclosed that “IgE antibodies are the principle biological mediators of immediate hypersensitivity reactions including allergic asthma, rhinitis, urticaria, atopic dermatitis, and the majority of food allergic reactions” (see particularly the middle of the right column of page 189).  
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the treatment methods of the ‘844 patent to include a step of measuring serum IgE.  Artisans would be motivated to do so given the importance of IgE in atopic disorders makes its measurement a routine part of treatment in the art as taught by Wachholz et al., and measuring IgE would be the simplest and most straightforward way to ensure that the treated patent has allergic rhinitis (a comorbid condition as per issued claims 2 and 30) rather than a runny nose caused by a non-IgE mediated mechanism.  Additionally, measuring allergen-specific IgE would allow the artisans to use measured IgE as a biomarker to see if therapy with anti-IL4R antibodies was working as both the ‘583 and ‘372 documents teach that IgE levels are expected to fall, even in hard to treat cases as is explicitly taught by the ‘583 reference (see most particularly paragraphs [0006] and [0107-0110]).  Note also that even if patient population were not explicitly taught as being comorbid by the ‘583 and ‘372 documents and the issued claims of the ‘844 patent, the fact that anti-IL4R antibodies could be used to treat asthma, atopic dermatitis, and allergic rhinitis separately reasonably suggests that the same would apply if one or more was present.  Artisans would have a reasonable expectation of success in doing so as the ‘583 document discloses that patients having atopic dermatitis and high levels of allergen specific IgE responded favorably to anti-IL-4R antibody administration including a decrease in IgE, and IgE is a principle biological mediator in atopic disorders including asthma, rhinitis, and atopic dermatitis as taught by Wachholz et al.      
It is noted that not all of the specific doses and time intervals as recited in some claims appear to be explicitly disclosed in combination with one another in the cited art.  The courts have long ruled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) as well as MPEP 2144.05.  Additionally, it is routine in the art to alter dosage to best meet patient needs and the amount of drug as well as the time interval between doses reasonably are results effective variables subject to routine optimization wherein the variables are the mass of drug and time interval and the result is successful treatment of disorder in question.  Given the use of the same drug (dupilumab) in the same patient population (allergy patients) in the instant claims as is disclosed in the prior art, determining the best doses and timing to treat those clinical disorders is obvious and routine.  Indeed, the ‘583 document explicitly indicates that such alterations are well within the skill of the ordinary artisan as per paragraph [0197].  


Claims 1, 3, 4, 12, 15, 16, 20-23, 25, and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,137,193 in view of US 2014/0072583 in view of US 2014/0356372 (of record) and in view of Wachholz et al. (of record).
The issued claims recite administering an antibody which contains the same CDR sequences (see for example issued claims 1, 14-16, and 28-30), the same VH and VL domains (see for example issued claims 2 and 17) or the entire dupilumab antibody (issued claims 3 and 18) in conjunction with additional therapeutic agents for the purpose of treating asthma.  Administration of the anti-IL-4R antibody is recited as being subcutaneous (see for example issued claims 8 and 23).  The issued claims recite doses wherein a high loading amount of 600 mg is followed by subsequent doses at 300 mg, as well as loading at 400 mg and maintenance at 200 mg, with the time interval between doses recited as being weekly, biweekly, and monthly (see for example claims 1, 4-7, 13-16, 19-22, and 28-30).  Note that while the instant application and issued patent appear to have no inventor in common, both appear to be commonly assigned to Regeneron Pharmaceuticals, Inc.   
The teachings of the ‘193 patent have been disclosed above and differ from the instant claimed invention in that the issued methods do not explicitly require the step of measuring allergen-specific IgE, and all of the dose and timing limitations as recited in the instant claims are not explicitly disclosed. 
The ‘583 document discloses administration of anti-IL-4R antibodies to patients having moderate to severe atopic dermatitis (see entire document, particularly the abstract and claims).  Such antibodies include those recited in the instant claims and are the sequences found in the commercially available antibody known as dupilumab (see particularly the enclosed sequence alignments as well as paragraph [051] and example 1 of the instant specification).   The ‘583 document teaches that atopic dermatitis is often associated (i.e. comorbid) with allergic rhinitis and asthma (see most particularly paragraph [0003]), and patients treated by the disclosed methods, including human patients in the working examples, had a reduction in both total and allergen-specific IgE as measured by immunoassays such as Phadiatop (see particularly paragraphs [0012], [0108], [0155-0164], example 12, and claim 176).  Subcutaneous antibody administration is disclosed (see for example paragraph [0199]), as are amounts of antibody drug including 200 mg and 300 mg (see for example paragraph [0206]) and dosing protocols including once per week and once every two weeks (see for example paragraph [0212]).  Notably, protocols wherein a high initial or loading dose such as 600 mg followed by maintenance doses of 300 mg are disclosed (see for example paragraphs [0212-0218]).  It is also disclosed that it is routine in the art to adjust dosing in order to best meet the needs of the patient (see particularly paragraph [0197]).  Measurement of IgE at greater than 0.35 kU/mL is disclosed (see for example paragraphs [0157], [0159], and [0166]).  
The ‘372 document discloses and claims methods of administering antibodies that bind the IL-4R for the purpose of treating and reducing the severity of allergic reactions (see entire document, particularly the abstract, claims, and paragraph [0004]).  Notably the antibodies disclosed by the ‘372 document match those recited in the instant claims and are the sequences found in the commercially available antibody known as dupilumab (see particularly sequence alignments previously provided as well as claim 7).  The claims indicate that such administrations are useful in inhibiting allergic reactions to a wide variety of structurally diverse allergens including dust, birch pollen, animal dander and mold (see for example claims 19 and 45, and paragraph [0026]).  It is disclosed that subjects given the recited anti-IL-4R antibody can have reductions in serum IgE of more than 50% as compared to the untreated patient (see particularly paragraphs [0006] and [0024]).  The anti-IL-4R antibodies are disclosed as being administered in a variety of routes including subcutaneous (see for example paragraphs [0054-0060]).  Numerous doses including 200 mg, 400 mg, and 600 mg (see for example paragraphs [0061-0062]) and time intervals between doses including weekly, biweekly, and monthly are also disclosed (see for example paragraphs [0027-0031]).  Notably, the ‘372 document teaches that “a subject in need thereof” upon whom the disclosed methods are practiced exhibit allergic responses when exposed to allergen (see particularly paragraph [0023]) and that allergic reactions encompass one or more signs and symptoms encompassing of rhinitis, asthma, and increased IgE production (total and/or allergen specific, see particularly paragraph [0025] as well as claims 12 and 14).  
Wachholz et al. disclose that allergen-specific IgE production is the central event in the pathogenesis of atopic disorders and that patients are routinely diagnosed as having allergy by measuring the titer of allergen-specific IgE in a patient’s serum (see entire document, particularly the abstract and introduction).  Further, it is disclosed that “IgE antibodies are the principle biological mediators of immediate hypersensitivity reactions including allergic asthma, rhinitis, urticaria, atopic dermatitis, and the majority of food allergic reactions” (see particularly the middle of the right column of page 189).  
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the treatment methods of the ‘193 patent to include a step of measuring serum IgE.  Artisans would be motivated to do so given the importance of IgE in atopic disorders makes its measurement a routine part of treatment in the art as taught by Wachholz et al. and because measuring allergen-specific IgE would allow the artisans to use measured IgE as a biomarker to see if therapy with anti-IL4R antibodies was working as both the ‘583 and ‘372 documents teach that IgE levels are expected to fall, even in hard to treat cases as is explicitly taught by the ‘583 reference (see most particularly paragraphs [0006] and [0107-0110]).  Note also that even if patient population were not explicitly taught as being comorbid by the ‘583 and ‘372 documents, the fact that anti-IL4R antibodies could be used to treat asthma, atopic dermatitis, and allergic rhinitis separately reasonably suggests that the same would apply if one or more was present.  Artisans would have a reasonable expectation of success in doing so as the ‘583 document discloses that patients having atopic dermatitis and high levels of allergen specific IgE responded favorably to anti-IL-4R antibody administration including a decrease in IgE, and IgE is a principle biological mediator in atopic disorders including asthma, rhinitis, and atopic dermatitis as taught by Wachholz et al.      
It is noted that not all of the specific doses and time intervals as recited in some claims appear to be explicitly disclosed in combination with one another in the cited art.  The courts have long ruled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) as well as MPEP 2144.05.  Additionally, it is routine in the art to alter dosage to best meet patient needs and the amount of drug as well as the time interval between doses reasonably are results effective variables subject to routine optimization wherein the variables are the mass of drug and time interval and the result is successful treatment of disorder in question.  Given the use of the same drug (dupilumab) in the same patient population (allergy patients) in the instant claims as is disclosed in the prior art, determining the best doses and timing to treat those clinical disorders is obvious and routine.  Indeed, the ‘583 document explicitly indicates that such alterations are well within the skill of the ordinary artisan as per paragraph [0197].  


Claims 1, 3, 4, 12, 15, 16, 20-23, 25, and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 11,034,768 in view of US 2014/0072583 in view of US 2014/0356372 (of record) and in view of Wachholz et al. (of record).
The issued claims recite administering an antibody which contains the same CDR sequences (see for example issued claims 1, 31, and 34), and the same VH and VL domains (see for example issued claims 5, 25, and 33) as recited in the instant claims in conjunction with the administration of additional therapeutically active agents for the purpose of treating severe uncontrolled asthma.  It should be noted that these sequences are from the dupilumab antibody.  Administration of the anti-IL-4R antibody is recited as being achieved using prefilled devices such as autoinjectors and pens (see issued claims 37-40) and note that such devices deliver drugs via the subcutaneous route.  The issued claims recite doses wherein a high loading amount of 600 mg is followed by subsequent doses at 300 mg, with the time interval between doses recited as being weekly, biweekly, and monthly (see for example claims 2, 6, 7, 10, 13-15, 26, and 27).  The issued claims recite that such administration decrease the level of the biomarker IgE in the subject (see issued claim 22).  Note that while the instant application and issued patent appear to have no inventor in common, both appear to be commonly assigned to Regeneron Pharmaceuticals, Inc.   
The teachings of the ‘768 patent have been disclosed above and differ from the instant claimed invention in that the issued methods do not explicitly require the step of measuring allergen-specific IgE, and all of the dose and timing limitations as recited in the instant claims are not explicitly disclosed. 
The ‘583 document discloses administration of anti-IL-4R antibodies to patients having moderate to severe atopic dermatitis (see entire document, particularly the abstract and claims).  Such antibodies include those recited in the instant claims and are the sequences found in the commercially available antibody known as dupilumab (see particularly the enclosed sequence alignments as well as paragraph [051] and example 1 of the instant specification).   The ‘583 document teaches that atopic dermatitis is often associated (i.e. comorbid) with allergic rhinitis and asthma (see most particularly paragraph [0003]), and patients treated by the disclosed methods, including human patients in the working examples, had a reduction in both total and allergen-specific IgE as measured by immunoassays such as Phadiatop (see particularly paragraphs [0012], [0108], [0155-0164], example 12, and claim 176).  Subcutaneous antibody administration is disclosed (see for example paragraph [0199]), as are amounts of antibody drug including 200 mg and 300 mg (see for example paragraph [0206]) and dosing protocols including once per week and once every two weeks (see for example paragraph [0212]).  Notably, protocols wherein a high initial or loading dose such as 600 mg followed by maintenance doses of 300 mg are disclosed (see for example paragraphs [0212-0218]).  It is also disclosed that it is routine in the art to adjust dosing in order to best meet the needs of the patient (see particularly paragraph [0197]).  Measurement of IgE at greater than 0.35 kU/mL is disclosed (see for example paragraphs [0157], [0159], and [0166]).  
The ‘372 document discloses and claims methods of administering antibodies that bind the IL-4R for the purpose of treating and reducing the severity of allergic reactions (see entire document, particularly the abstract, claims, and paragraph [0004]).  Notably the antibodies disclosed by the ‘372 document match those recited in the instant claims and are the sequences found in the commercially available antibody known as dupilumab (see particularly sequence alignments previously provided as well as claim 7).  The claims indicate that such administrations are useful in inhibiting allergic reactions to a wide variety of structurally diverse allergens including dust, birch pollen, animal dander and mold (see for example claims 19 and 45, and paragraph [0026]).  It is disclosed that subjects given the recited anti-IL-4R antibody can have reductions in serum IgE of more than 50% as compared to the untreated patient (see particularly paragraphs [0006] and [0024]).  The anti-IL-4R antibodies are disclosed as being administered in a variety of routes including subcutaneous (see for example paragraphs [0054-0060]).  Numerous doses including 200 mg, 400 mg, and 600 mg (see for example paragraphs [0061-0062]) and time intervals between doses including weekly, biweekly, and monthly are also disclosed (see for example paragraphs [0027-0031]).  Notably, the ‘372 document teaches that “a subject in need thereof” upon whom the disclosed methods are practiced exhibit allergic responses when exposed to allergen (see particularly paragraph [0023]) and that allergic reactions encompass one or more signs and symptoms encompassing of rhinitis, asthma, and increased IgE production (total and/or allergen specific, see particularly paragraph [0025] as well as claims 12 and 14).  
Wachholz et al. disclose that allergen-specific IgE production is the central event in the pathogenesis of atopic disorders and that patients are routinely diagnosed as having allergy by measuring the titer of allergen-specific IgE in a patient’s serum (see entire document, particularly the abstract and introduction).  Further, it is disclosed that “IgE antibodies are the principle biological mediators of immediate hypersensitivity reactions including allergic asthma, rhinitis, urticaria, atopic dermatitis, and the majority of food allergic reactions” (see particularly the middle of the right column of page 189).  
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the treatment methods of the ‘768 patent to include a step of measuring serum IgE.  Indeed, issued claim 22 explicitly recites that the subject being treated has a diminution in IgE yet there is no explicit requirement in the claim that the biomarker is actually measured even though the most obvious way to ascertain if the recited reduction in IgE has occurred is to simply have the practitioner actually measure it.  Artisans would further be motivated to do so given the importance of IgE in atopic disorders makes its measurement a routine part of treatment in the art as taught by Wachholz et al. and because measuring allergen-specific IgE would allow the artisans to use measured IgE as a biomarker to see if therapy with anti-IL4R antibodies was working as both the ‘583 and ‘372 documents teach that IgE levels are expected to fall (as does issued claim 22), even in hard to treat cases as is explicitly taught by the ‘583 reference (see most particularly paragraphs [0006] and [0107-0110]).  Note also that even if patient populations were not explicitly taught as being comorbid by the ‘583 and ‘372 documents, the fact that anti-IL4R antibodies could be used to treat asthma, atopic dermatitis, and allergic rhinitis separately reasonably suggests that the same would apply if one or more was present.  Artisans would have a reasonable expectation of success in doing so as the ‘583 document discloses that patients having atopic dermatitis and high levels of allergen specific IgE responded favorably to anti-IL-4R antibody administration including a decrease in IgE, and IgE is a principle biological mediator in atopic disorders including asthma, rhinitis, and atopic dermatitis as taught by Wachholz et al.      
It is noted that not all of the specific doses and time intervals as recited in some claims appear to be explicitly disclosed in combination with one another in the cited art.  The courts have long ruled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) as well as MPEP 2144.05.  Additionally, it is routine in the art to alter dosage to best meet patient needs and the amount of drug as well as the time interval between doses reasonably are results effective variables subject to routine optimization wherein the variables are the mass of drug and time interval and the result is successful treatment of disorder in question.  Given the use of the same drug (dupilumab) in the same patient population (allergy patients) in the instant claims as is disclosed in the prior art, determining the best doses and timing to treat those clinical disorders is obvious and routine.  Indeed, the ‘583 document explicitly indicates that such alterations are well within the skill of the ordinary artisan as per paragraph [0197].  


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644